In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 15-2390
NANCY J. THOMAS,
                                              Plaintiff-Appellant,

                               v.

CAROLYN W. COLVIN, Acting
Commissioner of Social Security,
                                             Defendant-Appellee.
                   ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
    No. 3:14-cv-00651-TLS-JEM — Theresa L. Springmann, Judge.
                   ____________________

      ARGUED MARCH 2, 2016 — DECIDED JUNE 22, 2016
                   ____________________

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit
Judges.

   PER CURIAM. Nancy Thomas applied for Supplemental
Security Income in 2010 when she was 55 years old. An ad-
ministrative law judge identified her medically determinable
impairments as degenerative changes in her back and left
shoulder, Graves’ disease, and dysthymic disorder (a form
2                                                No. 15-2390

of chronic depression). But the ALJ concluded that these im-
pairments do not impose more than minimal limitations on
Thomas’s ability to work and denied her application. Thom-
as disputes the ALJ’s omission of fibromyalgia from the list
of impairments and contends that his conclusion about the
severity of her physical impairments is not supported by
substantial evidence. (She does not discuss the ALJ’s conclu-
sion that she does not have a severe mental impairment.) We
agree with both of Thomas’s contentions and remand the
case for further proceedings.

                      I. BACKGROUND

   Thomas was diagnosed with Graves’ disease in 2006.
That condition is an autoimmune disease affecting the thy-
roid gland. See STEDMAN’S MEDICAL DICTIONARY 515 (27th ed.
2000). After a few follow-up visits that same year, Thomas’s
health insurance lapsed, and not until January 2010 did she
return to her personal physician, Dr. Volker Blankenstein. At
that time she reported experiencing several months of acute,
unexplained pain affecting the front of her neck.
Dr. Blankenstein observed that Thomas had a slightly de-
creased range of motion in her neck but was not experienc-
ing numbness, tingling, or weakness in her extremities or
tenderness over her cervical spine. A CT scan returned nor-
mal results.

    A month later Thomas returned to Dr. Blankenstein re-
porting generalized fatigue and muscle aches, which she de-
scribed as affecting her shoulders and knees and, sometimes,
her entire body. Dr. Blankenstein’s clinical examination for
symptoms of Graves’ disease was “fairly benign,” and he
noted the normal CT scan results from the previous month,
No. 15-2390                                                  3

though he wanted Thomas to consult an endocrinologist. He
also concluded that Thomas suffers from joint and muscle
pain but was uncertain whether the pain resulted from her
Graves’ disease. He posited that Thomas might suffer from
osteoarthritis or a muscle disorder causing chronic pain but
stated that he would wait for test results. A few days later he
told Thomas that her bloodwork had not disclosed an “obvi-
ous answer” to her pain and fatigue.

    In March 2010, Thomas saw the endocrinologist,
Dr. Cyprian Gardine, for her Graves’ disease. At the time
Thomas was not having neck pain but did complain about
pain in her joints and muscles, shortness of breath, chest
tightness, headaches, nausea, and depression. When Thomas
next saw Dr. Gardine in August and September 2010, he
characterized her Graves’ disease as mild. In the later visits
Thomas reported additional symptoms, including more-
frequent headaches, constant fatigue, hoarseness, intolerance
to heat and cold, muscle weakness, a rapid heartbeat, rest-
less sleep, and tingling in her legs after walking. The doctor
opined that some of these symptoms could be related to
Graves’ disease.

    Thomas applied for SSI in November 2010 alleging onset
in June 2006. She listed as impairments Graves’ disease and
depression. She also described suffering two to three head-
aches weekly since April 2008 and mentioned that she had
gone to the emergency room for this reason in May or June
2010. She reported previous employment as a cashier and
janitor in 1999 and 2000 but no other work except for a short
stint doing laundry and housekeeping in a nursing home in
2007.
4                                                 No. 15-2390

    Dr. John Taylor, a state-agency medical consultant, exam-
ined Thomas in December 2010. He confirmed that she suf-
fers from Graves’ disease and depression but opined that she
did not have any functional limitations. Dr. Taylor noted
that Thomas’s grip strength, manipulative skills, range of
motion, and ambulation all were normal. Yet despite having
said that Thomas did not have any functional limitations,
Dr. Taylor further concluded that she could not handle rou-
tine household chores for more than short intervals, and nei-
ther could she stand continuously for more than 15 minutes
(or more than 2 hours total in an 8-hour day), sit continuous-
ly for more than 10 minutes, or walk much beyond a half
block. A second state-agency medical consultant,
Dr. M. Ruiz, reviewed the file in January 2011 and opined
that Thomas’s affliction with Graves’ disease is not severe.

   The Social Security Administration then denied Thomas’s
application for SSI in January 2011. The next month Thomas
returned to Dr. Blankenstein and reported that over the pre-
vious four to six months she had experienced lower back
pain which sometimes radiated into her legs down to her
knees. She felt no numbness, tingling, or weakness in her ex-
tremities, however, and Dr. Blankenstein’s examination re-
vealed that she had “fairly full” range of motion in her hips.
He diagnosed her with lumbago—a medical term that simp-
ly means pain in the middle and lower back—and bilateral
lower extremity radiculopathy, a condition likely to cause
pain, numbness, or weakness in the buttocks or legs because
of pressure on a spinal nerve root. See STEDMAN’S MEDICAL
DICTIONARY 1034 (27th ed. 2000); Michael Rubin, Nerve Root
Disorders (Radiculopathies), MERCK,
No. 15-2390                                                  5

https://www.merckmanuals.com/professional/neurologic-
disorders/peripheral-nervous-system-and-motor-unit-
disorders/nerve-root-disorders (last modified Mar. 2014).
Thomas also described pain radiating from her left shoulder
into her arm that had lasted three or four months. On exam-
ination, she had limited range of motion in her left arm and
could not reach behind her back. Dr. Blankenstein diagnosed
left shoulder tendonitis, possibly “a combination of rotator
cuff and osteoarthritis issues.” X-rays revealed degenerative
changes in the lower lumbar spine, some spurring in both
hips, and minimal spurring of acromioclavicular joint in her
left shoulder. Dr. Blankenstein referred her for physical ther-
apy. Afterward Thomas asked the SSA to reconsider the de-
nial of benefits, but another state-agency consultant,
Dr. J. Sands, concurred with Dr. Ruiz’s review—remarking
simply that his opinion was “affirmed, as written”—and in
April 2011 the agency upheld the initial determination.

    Thomas immediately began seeing Dr. Asima Rashid, an
internist who diagnosed arthritis and osteoarthritis in re-
sponse to Thomas’s complaints of widespread pain. Later
that month Thomas reported pain in her neck, left shoulder,
left arm, and mid-back. Thomas said that she was unable to
move her arm behind her back, and Dr. Rashid’s examina-
tion showed that Thomas had tenderness in her left shoulder
and moderately reduced range of motion. Dr. Rashid sus-
pected degenerative arthritis in the left shoulder, but an X-
ray was normal.

    Thomas started physical therapy in March 2011 but quit
after two sessions because she thought it was not helping. At
Dr. Blankenstein’s urging she resumed with another thera-
6                                                 No. 15-2390

pist in May. At an initial evaluation, that therapist noted a
number of limitations on movement. Thomas was experienc-
ing pain bending forward, backward, and side to side.
Straight leg raises also caused pain, on the right at 60 de-
grees and on the left at 45 degrees. She had difficulty raising
either heel, and stretches involving extending her right knee
and rotating her hips were painful as well. Thomas decided
that she was not improving and quit after six sessions,
though, according to this therapist, Thomas had “refused on
two occasions to do more than just lying prone and applying
a moist heat pack to her back secondary to having pain all
over and being dizzy.” The therapist told Dr. Blankenstein
that Thomas continued to complain of severe pain but was
not making progress. The therapist discharged Thomas in
July 2011 after she failed to return the office’s calls.

    Dr. Blankenstein then saw Thomas again. He noted that
previous X-rays, which showed only minimal arthritic
changes, did not explain the pain she reported. Thomas said
that she had muscle pain affecting, at various times, her
neck, torso, and extremities. Dr. Blankenstein detected ten-
derness over her entire thorax but no specific tenderness
along her spine or any “classical rheumatoid arthritis chang-
es.” He concluded that she “most likely suffers from a myo-
fascial pain syndrome, such as fibromyalgia.” He remarked
that “[s]he does not seem overly symptomatic” for Graves’
disease and that he could not tie her fibromyalgia-like symp-
toms to that condition. He prescribed Lyrica, a medication
used to treat fibromyalgia and nerve pain, and when Thom-
as reported a week later that this medication was helping, he
remarked that this means “she almost certainly has fibro-
myalgia … as suspected.” See Lyrica Medication Guide, U.S.
No. 15-2390                                                 7

FOOD AND DRUG ADMIN., http://www.fda.gov/downloads/
Drugs/DrugSafety/UCM152825.pdf (last modified Dec. 2013)

    Five weeks later, though, Thomas had a checkup with
Dr. Rashid, the internist, and again reported pain all over
her body and tingling, mostly on the left side. Dr. Rashid ob-
served that touching Thomas’s left arm caused pain but that
her range of motion was “ok.” In her progress notes Dr. Ra-
shid wrote, “Bone/joint symptoms” and muscle pains, with-
out further explanation. The doctor noted that Thomas re-
ported a “moderate” activity level including walking three
times a week for 20 minutes. Dr. Rashid also prescribed Lyr-
ica. Another X-ray of Thomas’s left shoulder showed mild to
moderate osteoarthritis at the acromioclavicular joint but
nothing acute.

    In January 2012, Dr. Rashid completed a questionnaire as
part of Thomas’s effort to obtain disability accommodations
and services from a community college where she had been
taking classes since 2009. Dr. Rashid stated that Thomas had
been diagnosed with osteoarthritis and moderate fibromyal-
gia which were causing muscle and joint pains. She opined
that these conditions “substantially limit” Thomas’s ability
to walk, work, and perform manual tasks, and prevent her
from lifting over 20 pounds. Dr. Rashid’s list of Thomas’s
medications did not include Lyrica but mentioned Cymbal-
ta, another medication used to treat fibromyalgia. See Cym-
balta Medication Guide, U.S. FOOD AND DRUG ADMIN.,
http://www.fda.gov/downloads/Drugs/DrugSafety/ucm0885
79.pdf (last visited June 10, 2016).

  There are no records of further treatment before an
emergency-room visit in September 2012, when Thomas re-
8                                                 No. 15-2390

ported a burning sensation in her hands and from her feet
extending up to her mid-thighs. The emergency-room doctor
diagnosed a potassium deficiency and peripheral neuropa-
thy, a name for peripheral nerve damage that causes symp-
toms ranging from “numbness or tingling, to pricking sensa-
tions … or muscle weakness.” Peripheral Neuropathy Fact
Sheet, NAT’L INST. OF NEUROLOGICAL DISORDERS AND STROKE,
http://www.ninds.nih.gov/disorders/peripheralneuropathy/
detail_peripheralneuropathy.htm (last modified Mar. 9,
2016).

    Thomas finally appeared before an ALJ in October 2012,
eighteen months after her application for benefits had been
denied on reconsideration. She testified that she last worked
in 2007, doing laundry and housekeeping at the nursing
home. She had hurt her knee and eventually quit, she ex-
plained, since even assignments to lighter tasks had proved
difficult to manage. Afterward she had returned to school to
obtain a certificate in childcare but completed only a few
classes. She was living with an adult daughter and helping
with cooking and housework. She could manage self-care
tasks with enough time. She described feeling numbness and
aches in her neck, left arm, back, legs, and feet. She contin-
ued to take Cymbalta for nerve pain in her legs and an un-
named medication for muscle spasms in her neck but de-
scribed her pain as still 3 to 5 on a 10-point scale even with
her medication. She estimated that she could stand continu-
ously for 10 minutes and walk for 10 to 15 minutes, and
added that sitting is difficult because her legs go numb if she
doesn’t move. She said that she could lift around 20 pounds
depending on her pain. She also described suffering severe
No. 15-2390                                                 9

headaches four to five times weekly, with pain reaching her
ears and neck and lasting around 30 minutes.

    At Steps 1 and 2 of the 5-step analysis, see 20 C.F.R.
§ 416.920, the ALJ found that Thomas had not worked since
applying for benefits and acknowledged that she suffers
from Graves’ disease, degenerative changes of the left
shoulder and lumbar spine, and dysthymic disorder. But the
ALJ refused to accept the diagnosis of fibromyalgia from
Dr. Blankenstein and Dr. Rashid because neither doctor is a
rheumatologist and neither doctor had conducted a “tender
point” analysis, in which a doctor evaluates the pain pro-
duced by pressing 18 specific points on the body. See Fibro-
myalgia,       MAYO        CLINIC      (Oct.     1,     2015),
http://www.mayoclinic.org/diseases-conditions/fibromyalgia
/basics/tests-diagnosis/con-20019243. And, the ALJ contin-
ued, the impairments that he was willing to acknowledge
are not “severe” individually or in combination because, he
opined, they at most cause minimal limitations on Thomas’s
ability to perform basic work activities. The ALJ disbelieved
Thomas’s testimony about the intensity, persistence, and
limiting effects of her symptoms, instead focusing on the
medical records, in particular the opinions of Dr. Ruiz and
Dr. Sands, two of the state-agency medical consultants, that
Thomas’s Graves’ disease is not severe. He gave little weight
to Dr. Rashid’s statement to the community college disability
office (describing limitations in walking, working, perform-
ing manual tasks, and lifting weights because of fibromyal-
gia and osteoarthritis), judging it not supported by objective
evidence. Moreover, because the ALJ concluded that Step 2’s
threshold requirement of a “severe” impairment was not sat-
isfied, he denied benefits without continuing through the
10                                               No. 15-2390

three remaining steps, see 20 C.F.R. § 416.920(a)(4)(ii). The
Appeals Council denied review, and the district court up-
held the ALJ’s decision.

                     II. DISCUSSION

   We begin with Thomas’s challenge to the ALJ’s conclu-
sion that fibromyalgia is not among her medically determi-
nable impairments. She argues that the ALJ disregarded the
diagnoses given by both Dr. Blankenstein and Dr. Rashid
and that his reasons for doing so—that neither doctor is a
rheumatologist or performed an analysis of tender points—
are unsound.

    We agree with Thomas that her doctors’ lack of speciali-
zation in rheumatology is not an acceptable basis for dis-
counting their assessments. Although the Commissioner is
correct that a specialist’s opinion generally merits more
weight than that of non-specialist, see 20 C.F.R.
§ 416.927(c)(5), all licensed medical or osteopathic doctors
are acceptable medical sources, see id. § 416.913(a)(1);
SSR 12-2p, 2012 WL 3104869, at *2 (July 25, 2012). And there
is no contrary opinion from a specialist. Indeed, because
Thomas’s doctors diagnosed fibromyalgia after her claim for
benefits had been denied on reconsideration, the state-
agency medical consultants did not even weigh in on this
impairment. What’s more, it’s doubtful that they would be
more qualified than Thomas’s physicians to make a judg-
ment about whether she suffers from fibromyalgia: Neither
Dr. Ruiz nor Dr. Sands purported to have specialized
knowledge of the claimant’s alleged impairments.
No. 15-2390                                                  11

    As the ALJ recognized, however, a doctor’s diagnosis of
fibromyalgia is not alone sufficient to establish this condition
as an impairment; the diagnosis must be supported by evi-
dence meeting either of two sets of diagnostic criteria prom-
ulgated by the American College of Rheumatology, in 1990
and 2010. See SSR 12-2p, 2012 WL 3104869, at *2–3. But, as
Thomas rightly points out, and the Commissioner concedes,
the ALJ addressed only the 1990 ACR criteria by focusing
exclusively on the lack of analysis of tender points. The al-
ternate 2010 ACR criteria do not require this analysis, but
rather a history of widespread pain, repeated manifestations
of six or more fibromyalgia symptoms, signs, or contempo-
raneous conditions, and evidence that alternative explana-
tions for those symptoms, signs, or contemporaneous condi-
tions were ruled out. See SSR 12-2p, 2012 WL 3104869, at *3.

    The Commissioner insists that the ALJ’s omission of dis-
cussion of the 2010 ACR criteria was harmless “because
Thomas has not shown that the ALJ overlooked evidence”
that would have satisfied these criteria. This argument is un-
convincing because, without any analysis from the ALJ,
there is no basis for drawing any conclusions about what ev-
idence he considered or overlooked. As Thomas points out
in her opening and reply briefs, the medical evidence in-
cludes many reports of symptoms, signs, and contempora-
neous conditions associated with fibromyalgia, including
muscle aches, fatigue, and depression, see SRR 12-2p,
2012 WL 3104869, at *3, nn. 9–10, and details tests that her
doctors conducted while looking for explanations, such as X-
rays, an ultrasound, and tests of her antinuclear antibodies
and rheumatoid factor. Despite the Commissioner’s dis-
claimer in her brief, her conjecture that the ALJ would have
12                                                No. 15-2390

reached the same conclusion had he explicitly addressed the
alternative set of criteria invokes an overly broad conception
of harmless error of the type we have criticized previously.
See, e.g., Roddy v. Astrue, 705 F.3d 631, 637 (7th Cir. 2013);
see also SEC v. Chenery Corp., 318 U.S. 80, 87–88 (1943).

   The Commissioner also argues that, even if the ALJ was
wrong to omit fibromyalgia from Thomas’s impairments, the
error was harmless because he still proceeded to consider
the objective evidence of functional limitations in concluding
that Thomas’s ability to perform work-related tasks is, at
most, minimally affected. But this contention discounts the
significance of Thomas’s further argument that the ALJ
lacked substantial evidence for his conclusion that none of
her other physical impairments is severe.

    Impairments are not “severe” when they do not signifi-
cantly limit the claimant’s ability to perform basic work ac-
tivities, including “walking, standing, sitting, lifting, push-
ing, pulling, reaching, carrying, or handling.” 20 C.F.R.
§ 416.921. The SSA has specified further that a non-severe
impairment is “a slight abnormality (or combination of
slight abnormalities) that has no more than a minimal effect
on the ability to do basic work activities.” SSR 96-3p,
1996 WL 374181, at *1 (July 2, 1996). When evaluating the se-
verity of an impairment, the ALJ assesses its functionally
limiting effects by evaluating the objective medical evidence
and the claimant’s statements and other evidence regarding
the intensity, persistence, and limiting effects of the symp-
toms. Id. at *2. Other circuits have described the Step 2 in-
quiry as a de minimis screening for groundless claims.
See, e.g., Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546
No. 15-2390                                                 13

(3d. Cir. 2003); Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
1996); McDonald v. Sec. of Health and Human Servs., 795 F.2d
1118, 1124 (1st Cir. 1986).

    Thomas disputes the weight the ALJ assigned to the
medical opinions in the record, his interpretation of the ob-
jective evidence, and his adverse finding about her own
credibility in concluding that her limitations are minimal.
Thomas challenges the ALJ’s decision to give great weight to
the reviews of the evidence by Dr. Ruiz and Dr. Sands, who
concluded that her Graves’ disease was not severe, and little
weight to Dr. Rashid’s statement to the community college
showing more than a minimal limitation on her abilities. She
points out that, not only was Dr. Rashid a treating physician,
but the consulting doctors never examined her and their re-
views took place in January and April 2011, before much of
the later medical evidence showing her fibromyalgia diag-
nosis and degenerative changes in her left shoulder.

    Thomas contends that Dr. Rashid’s statement to the
community college about Thomas’s limitations was entitled
to controlling weight under 20 C.F.R. § 416.927(c)(2) and that
the ALJ discounted this opinion without an adequate reason.
We agree. The ALJ appears to have given Dr. Rashid’s opin-
ion little weight despite the length of her treating relation-
ship by reasoning that Dr. Rashid had noted at one point
that Thomas had full range of motion and because the ALJ
thought the fibromyalgia diagnosis unfounded. But the first
reason appears focused narrowly on the effects of the degen-
erative changes in Thomas’s spine and left shoulder (not on
the disabling effects of the pain caused by fibromyalgia), and
the second reason was erroneous for the reasons explained
14                                                  No. 15-2390

previously. The ALJ also noted Thomas’s gap in treatment
between August 2011 and September 2012, but the relevance
of this detail to Dr. Rashid’s opinion is unclear, and, in any
case, the ALJ did not explore the reasons for this gap.
See Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir. 2014); Craft
v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008).

    And even if Dr. Rashid’s opinion was not entitled to con-
trolling weight, the ALJ erred by accepting Dr. Ruiz and
Dr. Sands’s reviews of the evidence uncritically despite the
fact that they never examined Thomas and did not have the
benefit of much of the 2011 treatment records when they
created their opinions. See Stage v. Colvin, 812 F.3d 1121, 1125
(7th Cir. 2016); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir.
2014). Dr. Ruiz’s mention of Graves’ disease as Thomas’s
sole alleged physical impairment highlights the dated nature
of the assessment. The ALJ said that those opinions were
consistent with a later finding of Dr. Rashid about Thomas’s
range of motion and records showing that her Graves’ dis-
ease was in check, but he did not even attempt to compare
the consulting doctors’ assessments with records from
Thomas’s treatment by Dr. Blankenstein (her main doctor
throughout 2010 and 2011) or her difficulties with physical
therapy, even though that evidence was consistent with
Dr. Rashid’s statement to the community college that Thom-
as had significant limitations.

   Thomas also criticizes the ALJ’s failure to grapple with
records from Thomas’s physical therapy sessions in his as-
sessment of what the objective medical evidence says about
her limitations. Even though a physical therapist is not an
acceptable medical source for determining a claimant’s im-
No. 15-2390                                                   15

pairments, this evidence may be used to show the severity of
an impairment and how it affects a claimant’s ability to func-
tion. See 20 C.F.R. § 416.913(d)(1); SSR 06-03p, 2006 WL
2329939, at *2 (Aug. 9, 2006). The second physical therapist’s
initial evaluation and a progress note contained detailed dis-
cussions of Thomas’s pain and movement limitations, in-
cluding that Thomas had difficulty with heel and straight leg
raises and bending. The ALJ ignored those statements, how-
ever, and noted only that “a resulting progress note indicat-
ed that the claimant’s complaints of pain were rather vague”
and that, “on at least two occasions, the claimant refused to
do more than lay [sic] in a prone position, reportedly sec-
ondary to ‘pain all over’ and dizziness” (even though these
are symptoms associated with fibromyalgia as well,
see SRR 12-2p, 2012 WL 3104869, at *3, nn. 9). Although the
ALJ was not required to mention every piece of evidence,
providing “an accurate and logical bridge” required him to
confront the evidence in Thomas’s favor and explain why it
was rejected before concluding that her impairments did not
impose more than a minimal limitation on her ability to per-
form basic work tasks. Roddy, 705 F.3d at 636; see Denton v.
Astrue, 596 F.3d 419, 425 (7th Cir. 2010); Indoranto v. Barnhart,
374 F.3d 470, 474 (7th Cir. 2004).

    Finally, Thomas correctly argues that the ALJ’s credibil-
ity determination was not adequate. In finding Thomas not
credible to the extent that she described more than minimal
limitations, the ALJ relied on the seeming lack of objective
evidence supporting Thomas’s subjective account of her
symptoms, but, as discussed earlier, the ALJ skipped over
the substantial findings of Thomas’s treating physicians and
physical therapist that showed that her impairments indeed
16                                                   No. 15-2390

would limit her ability to perform work tasks. The ALJ’s in-
vocation of Thomas’s activities of daily living to discount her
testimony that her limitations are more than minimal also is
problematic because her ability to do limited chores, cook-
ing, and self-care says little about her ability to perform the
tasks of a full-time job, much less the Step 2 threshold that
any limitations would be no more than minimal. See Hughes
v. Astrue, 705 F.3d 276, 278–79 (7th Cir. 2013); Craft, 539 F.3d
at 680. And the ALJ concluded from Thomas’s gap in treat-
ment between August 2011 and September 2012 that her
symptoms were not as severe as she alleged, but, as noted,
he did not explore her reasons for not seeking treatment, an-
other error. See Craft, 539 F.3d at 679.

                     III. CONCLUSION

    Because the ALJ’s omission of fibromyalgia from Thom-
as’s medically determinable impairments and his conclusion
that she has no severe impairments are not supported by
substantial evidence, we REVERSE the judgment of the dis-
trict court upholding the Commissioner’s decision to deny
benefits to Thomas and REMAND for further proceedings
consistent with this opinion. Thomas requests that this court
direct a finding of disability, but we agree with the Commis-
sioner that this is inappropriate because the ALJ ended his
inquiry at Step 2, and, as a result, not all of the factual issues
in this case have been resolved. See Allord v. Astrue, 631 F.3d
411, 415 (7th Cir. 2011).